DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., (US 20110213231; hereinafter Hall) in view of Trerotola (US 6213976) and Diep et al., (US 20140194716; hereinafter Diep).
Regarding claim 1, Hall discloses (Figures 3E-3G) a catheter comprising an elongated catheter body (16) having proximal and distal ends and a basket-shaped electrode assembly (10) at the distal end of the catheter body (16), the basket-shaped electrode assembly (10) comprising a plurality of spines (11), formed of a framework, connected at their proximal and distal ends, each spine (11) comprising a plurality of electrodes (12), wherein the basket- shaped electrode assembly (10) has an expanded arrangement having a length and a diameter in which the spines (11) bow radially outward to an intended preshaped configuration and a collapsed arrangement in which the spines (11) are arranged generally along a longitudinal axis of the catheter body (16), ([0041]-[0042], [0049]).

Furthermore, the limitation “the internal framework is prestrained prior to the attachment of the plurality of electrodes to each of the plurality of spines, wherein the internal framework, prior to the attachment of the plurality of electrodes, having an unconstrained diameter greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of the expanded arrangement of the basket-shaped electrode assembly” is a product-by-process limitation. MPEP § 2113, under the heading “Product-By-Process Claims Are Not Limited To The Manipulations Of The Recited Steps, Only The Structure Implied By The Steps,” states “’even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” Therefore, since the modified device including the teachings of Trerotola provides the same product required by claim 1, the limitation “the internal framework is prestrained prior to the attachment of the plurality of electrodes to each of the plurality of spines, wherein the internal framework, prior to the attachment of the plurality of electrodes, having an unconstrained diameter greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less 
Finally, since the modified device would require the internal framework to be prestrained in order to form the collapsed and expanded arrangements as explained above, the internal framework would need to be configured to overcome resistance created by the electrodes and nonconductive covering to enable the basket-shaped assembly to assume the intended preshaped configuration in the expanded arrangement. 
Hall in view of Trerotola fails to teach that the spines further comprise a nonconductive covering. However, Diep teaches (Figures 1 and 7) spines (14) that comprise a nonconductive covering (26), ([0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola to include the nonconductive covering taught by Diep because the modification would provide a covering for the splines (Diep, [0065]) to protect them and increase durability and safety. 
Furthermore, Hall in view of Trerotola and Diep teaches that an unconstrained diameter of the framework is greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length is less than an unconstrained length of the expanded arrangement. Specifically, Trerotola teaches that the splines may be made from any material so long as the material provides a spring force to maintain the proper arc-shape of the basket while also being elastic, substantially kink-proof, and resistant to breakage (Col. 5, lines 20-25). These characteristics of the splines enable an unconstrained diameter of the framework to be greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length to be less than an unconstrained length of the expanded arrangement. The characteristics of the splines, combined with the optimal finding of 
Regarding claims 2 and 3, Hall further discloses (Figure 17) that the framework is monolithic, formed from a cut tube of material and comprises a shape memory material ([0081]-[0082]). 
Regarding claim 6, Hall further discloses (Figures 3E-3G) that the expanded arrangement of the basket-shaped electrode assembly has an approximately spherical configuration ([0049]).
Regarding claim 7, the modified device includes the spline configuration taught by Trerotola, wherein the diameter of the prestrained framework (resting position) is less than the length of the prestrained framework (resting position), (Col. 4, line 47 – Col. 5, line 50; Col. 6, lines 3-49).
Regarding claim 8, Hall further discloses (Figures 3E-3G) that the expanded arrangement of the basket-shaped electrode assembly has an approximately elliptical configuration ([0049]).
Regarding claim 9, Hall in view of Trerotola and Diep teaches the catheter of claim 1, but fails to teach that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola and Diep such that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10 since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 10, Hall discloses (Figures 3E-3G) a framework for a basket-shaped electrode assembly (10), comprising a framework having a plurality of flexible cores for spines (11) of the basket-shaped electrode assembly (10), ([0041]-[0042], [0049]). Hall fails to disclose that the framework of the plurality of flexible cores is prestrained prior to the attachment of electrodes to each of the plurality of flexible cores to form the spines of the basket-shaped electrode assembly and configured to overcome resistance created by the electrodes and nonconductive covering to enable the basket-shaped assembly to assume an intended preshaped configuration in an expanded arrangement, the framework having an unconstrained diameter greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of the expanded arrangement of the basket-shaped electrode assembly. However, Trerotola teaches (Figures 2-3) a framework for a basket-shaped assembly (basket assembly at distal end of catheter 10), (Col. 4, lines 20-29 and 47-62), comprising a framework having a plurality of flexible cores (28) for spines of the basket-shaped assembly (Col. 4, lines 47-62), wherein the framework having an unconstrained diameter greater than an unconstrained diameter of an expanded arrangement of the basket-shaped assembly (the prestrained framework as shown in Fig. 2 assumes an unconstrained diameter as shown in Fig. 3, which is greater than an unconstrained diameter of the expanded arrangement as shown in Fig. 4—the expanded arrangement shown in Fig. 3 assumes an unconstrained diameter as shown in Fig. 4) and an unconstrained length less than an unconstrained length of an expanded arrangement (intermediate position) of the basket-shaped assembly (the prestrained framework as shown in Fig. 2 assumes an unconstrained length as shown in Fig. 3, which is less than an unconstrained length 
Furthermore, the limitation “the framework of the plurality of flexible cores is prestrained prior to the attachment of electrodes to each of the plurality of flexible cores to form the spines of the basket-shaped electrode assembly, the framework having, prior to attachment of the plurality of electrodes, an unconstrained diameter greater than an unconstrained diameter of an expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of an expanded arrangement of the basket-shaped electrode assembly” is a product-by-process limitation. MPEP § 2113, under the heading “Product-By-Process Claims Are Not Limited To The Manipulations Of The Recited Steps, Only The Structure Implied By The Steps,” states “’even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” Therefore, since the modified device including the teachings of Trerotola provides the same product required by claim 1, the limitation “the framework of the plurality of flexible cores is prestrained prior to the attachment of electrodes to each of the plurality of flexible cores to form the spines of the basket-shaped electrode assembly, the framework having, prior to 
Finally, since the modified device would require the internal framework to be prestrained in order to form the collapsed and expanded arrangements as explained above, the internal framework would need to be configured to overcome resistance created by the electrodes and nonconductive covering to enable the basket-shaped assembly to assume the intended preshaped configuration in the expanded arrangement. 
Hall in view of Trerotola fails to teach that the spines further comprise a nonconductive covering. However, Diep teaches (Figures 1 and 7) spines (14) that comprise a nonconductive covering (26), ([0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola to include the nonconductive covering taught by Diep because the modification would provide a covering for the splines (Diep, [0065]) to protect them and increase durability and safety. 
Furthermore, Hall in view of Trerotola and Diep teaches that an unconstrained diameter of the framework is greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length is less than an unconstrained length of the expanded arrangement. Specifically, Trerotola teaches that the splines may be made from any material so long as the material provides a spring force to maintain the proper arc-shape of the basket while also being elastic, substantially kink-proof, and resistant to breakage (Col. 5, lines 20-25). These characteristics of the splines enable an unconstrained diameter of the framework to 
Regarding claim 11, the modified device includes the spline configuration taught by Trerotola, wherein the prestrained diameter of the framework (resting position) is less than the prestrained length of the framework (resting position), (Col. 4, line 47 – Col. 5, line 50; Col. 6, lines 3-49).
Regarding claim 12, Hall in view of Trerotola and Diep teaches the framework of claim 10, but fails to teach that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola and Diep such that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).


Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
Applicant presents the argument that claim 1 is directed to an electrophysiologic catheter for mapping and/or ablation in the heart while Trerotola has nothing to do with such catheters, and thus does not disclose a "basket- shaped electrode assembly comprising a plurality of spines connected at their proximal and distal ends, each spine comprising a plurality of electrodes and having a nonconductive covering .. , wherein the spines are formed of an internal framework which forms a flexible core for each spine." Therefore, Applicant states that one skilled in the art would not look to Trerotola to modify Hall for the purposes cited by the Office. Examiner respectfully disagrees. Trerotola is not used to teach the specific electrosurgical properties (i.e. electrodes, nonconductive covering) of the claimed device. These limitations are taught by Hall and Diep. Trerotola is simply used to teach the properties of the splines themselves in relation to the prestrained framework. This is general catheter structure and is not specific to electrosurgical applications. 
Regarding Applicant’s argument that the Hall/Trerotola/Diep combination fails to teach the newly amended limitations “the…framework…prestrained…and configured to overcome resistance created by the electrodes and nonconductive covering to enable the basket-shaped assembly to assume the intended preshaped configuration in the expanded arrangement” in claims 1 and 10, Examiner respectfully disagrees. The Hall/Trerotola/Diep combination teaches an electrosurgical catheter with a prestrained framework to move the device between collapsed and expanded arrangements as claimed. Therefore, in order to move between the different arrangements as required, the modified framework is required to be configured to overcome 
Therefore, Examiner maintains that the rejections using the Hall/Trerotola/Diep combination remain tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794